Citation Nr: 0636302	
Decision Date: 11/21/06    Archive Date: 11/28/06

DOCKET NO.  96-13 842	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina



THE ISSUE

Entitlement to a total disability evaluation for compensation 
purposes based upon individual unemployability (TDIU).

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel




INTRODUCTION

The veteran had active service from September 1980 to 
December 1982.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1999 rating decision of the 
above Regional Office (RO) of the Department of Veterans 
Affairs (VA) which denied entitlement to TDIU. 

This case was previously before the Board in March 2005, at 
which time the Board denied entitlement to service connection 
for bipolar disorder and panic disorder with agoraphobia and 
remanded the TDIU claim, in accordance with the veteran's 
request for a Board hearing.  The record contains a September 
2005 statement from the veteran's representative advising VA 
that the veteran wished to withdraw any prior request for a 
Travel Board hearing.  With respect to the service connection 
claim for bipolar disorder and panic disorder with 
agoraphobia, the record reflects that those claims have been 
appealed to the U.S. Court of Appeals for Veterans Claims, 
where they are currently pending.  Accordingly, that matter 
is not before the Board for appellate review and the only 
issue currently before the Board is the TDIU claim. 

FINDINGS OF FACT

1.  The veteran's service connected disabilities consist of 
hypertension, evaluated as 10 percent disabling; and 
depressive disorder secondary to medication taken for the 
hypertension, evaluated as 30 percent disabling from 
September 12, 1994, to January 31, 2003, and 0 percent 
disabling from February 1, 2003, forward; with a combined 
rating of 40 percent from September 12, 1994, to January 31, 
2003, and 10 percent from February 1, 2003, forward.  

2.  The veteran's service-connected disabilities, 
hypertension and depressive disorder secondary to medication 
taken for the hypertension, are not shown to be of such 
nature and severity as to preclude her from obtaining or 
maintaining substantially gainful employment.

CONCLUSION OF LAW

The schedular requirements for TDIU are not met, and TDIU is 
not otherwise warranted.  38 U.S.C.A. §§ 1155, 5107 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.340, 3.341, 4.1, 4.2, 
4.10, 4.16 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and her representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his/her possession that 
pertains to the claim, in accordance with 38 C.F.R. § 
3.159(b) (1).  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

In the Mayfield case, the U.S. Court of Appeals for the 
Federal Circuit addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty to notify (38 U.S.C.A. § 
5103(a)).  The Federal Circuit held, in effect, that the 
Board must specify what documents satisfy the duty to provide 
notice to a claimant, and that the Court of Appeals for 
Veterans Claims must, if a case is appealed to the Court, 
specifically review the Board's findings regarding such 
notice.  Considering the decisions in Pelegrini and Mayfield, 
the Board finds that the requirements of the VCAA have been 
satisfied in this matter, as discussed below.

In Pelegrini, the U.S. Court of Appeals for Veterans Claims 
held in part that a VCAA notice, as required by 38 U.S.C.A. § 
5103(a), must be provided to a claimant before the initial 
unfavorable RO decision on a claim for VA benefits.  In this 
case, VA satisfied its duty to notify by means of a letter 
dated in April 2004 from the RO to the veteran that was 
issued subsequent initial RO decision of 1999, at which time 
the VCAA hadnot been enacted.  That letter informed the 
veteran of what evidence was required to substantiate the 
claim, and of her and VA's respective duties for obtaining 
evidence.  The veteran was also asked to submit evidence 
and/or information in her possession to the RO.  Accordingly, 
the requirements the Court set out in Pelegrini have been 
substantially satisfied.

The Board concludes that the notifications received by the 
veteran adequately complied with the VCAA and subsequent 
interpretive authority, and that she has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
Likewise, it appears that all obtainable evidence identified 
by the veteran relative to her claim has been obtained and 
associated with the claims file, and she has not identified 
any other pertinent evidence, not already of record, which 
would need to be obtained for a fair disposition of this 
appeal.  Thus, for these reasons, any failure in the timing 
or language of VCAA notice by the RO constituted harmless 
error.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising her as to the evidence needed, and 
in obtaining evidence pertaining to her claim, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the veteran.  The Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  See also Livesay v. Principi, 15 Vet. App. 165, 178 
(2001) (en banc).

The Board recognizes that the VCAA notifications from the RO 
pre-dated, and did not specifically comport with, the recent 
decision of the Court in Dingess v. Nicholson, 19 Vet. App. 
473 (2006), which requires more extensive notice in claims 
for compensation, e.g., as to potential downstream issues 
such as disability rating and effective date.  However, given 
the ample communications regarding the evidence necessary to 
establish a TDIU, and the records showing that the veteran 
has been provided all the criteria necessary for establishing 
that benefit, we find that any notice deficiencies are moot.  
See Conway v. Principi, 353 F.3d 1369, 1374 (2004), holding 
that the Court of Appeals for Veterans Claims must "take due 
account of the rule of prejudicial error."

II.  Factual Background

Service connection for hypertension was granted by rating 
action of September 1985, and a 10 percent evaluation was 
assigned effective from December 1982.  

The veteran requested an increased evaluation for 
hypertension in June 1991.  VA records dated in June 1991 
show that her blood pressure was then 130/90, and when 
evaluated in July 1991 it was 132/89.  In an August 1991 
rating action, an evaluation in excess of 10 percent was 
denied.

On VA examination conducted in August 1991, blood pressure 
readings of 140/90 and 144/94 were made.  The report 
indicated that the veteran was switched from 
hydrochlorothiazide (HCTZ) to Atenolol in July 1991, and 
reported no adverse side effects.  ECG and chest X-ray films 
revealed no definite cardiac involvement.  A diagnosis of 
hypertension was made.  In an October 1991 rating action, an 
evaluation in excess of 10 percent was denied

In September 1994, the veteran again requested an increased 
evaluation for hypertension, indicating that no medication 
could adequately control it and she was bothered by constant 
headaches.   

VA treatment records reveal that the veteran was prescribed 
Atenolol for treatment of her hypertension.  A February 1994 
VA medical progress note provided a clinical impression of 
increased blood pressure, and included in the treatment plan 
was a recommendation to increase the Atenolol to 50 
milligrams twice daily.  The veteran was treated for 
uncontrolled hypertension in May 1994, at which time her 
blood pressure was 176/109 and 172/100.  June and July 1994 
records show that "Dynacirc" had been prescribed and 
Atenolol discontinued, and that blood pressure was 129/83 and 
controlled with changes in medication and dosage.  

An increased evaluation for hypertension was denied in a 
March 1995 rating action.

The veteran filed a claim for a service connection claim for 
depression in June 1995, and indicated that the medication 
prescribed for hypertension, Atenolol, was causing 
depression.  

Since service, the veteran has been diagnosed with depression 
on multiple examinations.  VA medical records include a 
January 1995 entry indicating that the veteran complained of 
depression, which she reported had begun when she was put on 
Atenolol for high blood pressure.  She stated that she had 
felt "great" until she took the Atenolol.  She stated that 
after she took the Atenolol she would cry for no reason and 
experience depression.  She also indicated that, since she 
had discontinued the Atenolol and had gone back on HCTZ, she 
had felt better, and the depression, which had been present 
three to four times a week, would occur only once every week 
or two.  However, she stated that the depression was still 
severe enough to warrant a medication evaluation.  She denied 
any prior history of depression or any other psychiatric 
problem.  The clinical impression at that time was "rule 
out" depression.

An August 1995 medical report from a VA mental health clinic 
indicated that the veteran had been treated for depression, 
which had been improved with Prozac.  The clinical impression 
was depression, and Prozac was prescribed.




At a November 1995 VA examination, the veteran described a 
history of depression and other symptoms after taking 
Atenolol in 1994 to control her blood pressure.  She reported 
that she became unable to function at work and was placed on 
leave in April 1995.  The examiner diagnosed depressive 
disorder, not otherwise specified, and indicated that, 
according to the scientific literature, depression was a 
possible adverse effect of the medication prescribed.  The 
examiner noted that the use of that medication had been 
discontinued and she was now taking HCTZ, with better control 
of blood pressure, and Prozac for depression.  

A VA examination for hypertension was also conducted in 
November 1995.  The veteran reported that she was taking 
HCTZ, and a heart medication which she could not recall.  
Blood pressure was 120/75.  A diagnosis of a history of 
hypertension, well-controlled, was made.

In December 1995, the veteran was awarded service connection 
for depression, which was considered to be secondary to 
medication, Atenolol, prescribed for her hypertension for 
which service connection had previously been established.  An 
evaluation of 10 percent was assigned from September 1994.  

The record includes a memorandum from the veteran's employer 
dated in January 1996 indicating that the veteran was put on 
family medical leave in April 1995 and that employment was 
terminated in September 1995 when she voluntarily quit, 
indicating that she could not return to work.  In a statement 
from the veteran dated in January 1996, she indicated that 
she had not worked since April 1995.

During the first seven months of 1996, the veteran was seen 
periodically in a VA mental health clinic.  

In July 1996, the veteran underwent a VA neuropsychiatric 
evaluation.  It was noted that she was taking Zoloft and 
HCTZ.  She reported that when she stopped taking Atenolol, 
she noticed no improvement in the depression and had to quit 
her job because she was irritable and problematic to 
customers.  Major depression, in partial remission, was 
diagnosed.  The examiner indicated that it had been initiated 
by the Atenolol, and that even though she had stopped taking 
that medication, some of the depression still remained.  

By rating action of September 1996, an increased evaluation 
of 30 percent was assigned for depressive disorder, effective 
from September 1994.  

In December 1996, the veteran filed a claim for TDIU, 
indicating that she was unemployable due to service-connected 
hypertension and depression.  She indicated that she had 
worked in shipping and receiving from June 1988 to March 
1995.  She stated that she had completed 3 years of college.  
Submitted with her TDIU claim was a letter from her employer, 
Mr. G, who indicated that he gave the veteran the option of 
quitting or being dismissed due to her bad mood swings, 
because they affected business.  

Private medical records dated in 1997 reflect that the 
veteran was treated for diagnoses including major depressive 
disorder, anxiety, alcohol abuse, and panic disorder with 
agoraphobia. 

A VA examiner in December 1997 diagnosed major depression, 
recurrent; but did not provide any opinion as to the effect 
of the prescribed medication.  A GAF score of 58 was 
assigned.  Thereafter, the veteran continued to be seen 
periodically at a VA mental health clinic.

Entitlement to TDIU was denied in February 1999.  In the 
veteran's May 1999 Notice of Disagreement, she reported that 
she was not working, and had not worked since April 1995.  

A report of a private psychiatric evaluation in October 1999 
shows clinical assessments under Axis I of major depression, 
recurrent; and panic disorder with agoraphobia, recurrent.  A 
GAF score of 50 was assigned.

At a VA examination for mental disorders conducted in April 
2000, the diagnosis was major depression in partial 
remission.  A GAF score of 50 was assigned.  The examiner 
commented that, in regard to her going on Atenolol 
precipitating her depression, they seemed to have occurred at 
about the same time.  Although the veteran stated that she 
felt no difference in her depression when the Atenolol was 
stopped, the examiner noted that a review of the records 
showed a contrary impression in January 1995, at which time 
she had reported that depression had improved and she felt 
much better after being switched from Atenolol to HCTZ.  It 
was noted that she had not been on Atenolol for over five 
years, and there was no change in her mental state.  The 
examiner noted that in the record there was a report of 
depressed mood that would occur sporadically, whereas now it 
was more consistent.  The examiner stated:  "Therefore, it 
is not possible without resorting to speculation to say with 
any medical certainty that the veteran's depressive illness 
was directly the result of taking atenolol."  The examiner 
further stated that, in order to more clearly ascertain the 
true nature and extent of the veteran's psychiatric symptoms, 
psychological testing was needed.  However, the veteran 
failed to report for psychological testing scheduled for May 
2000; in November 2001 she requested that the testing be 
rescheduled.

The veteran was seen at a New York (U.S. Department of) 
Health and Human Service (HHS) facility from July to 
September 2001.  In July 2001 blood pressure was 120/70.  
During this time she had a psychiatric evaluation in 
September 2001.  The diagnosis under Axis I was "rule out 
bipolar disorder, (rapid cycler), onset age 42".  A GAF score 
of 60 was assigned.  

The veteran was afforded VA psychological evaluation in 
February 2002.  She reported her symptoms and medical 
history.  The examiner had reviewed the claims file and prior 
medical evidence, and stated that the veteran's performance 
in the evaluation appeared to be problematic given her 
relatively consistent report of symptoms as found in her 
claims file, but there was a suggestion of symptom over-
reporting on psychometrics, and previously unreported 
symptoms found in the recent medical records obtained from 
New York HHS.  Aside from the latter records from New York, 
previous examinations had generally allowed for the 
likelihood of a depressive disorder, accepting that this was 
not present prior to her being placed on Atenolol, and noting 
the potential for Atenolol to cause depression. 

The examiner noted that the veteran had also reported panic 
attacks and avoidance of public contact, with the most recent 
evaluation at a private clinic noting the possibility of a 
panic disorder with agoraphobia.

The examiner further noted that the Diagnostic and 
Statistical Manual of Mental disorders, 4th Edition, (DSM-IV) 
indicates that co-morbidity rates for panic disorder with 
major depression can range from 10 to 65 percent.

The examiner stated that the veteran had also been relatively 
consistent in reporting irritability with her family and 
others, including a report in the current interview of 
throwing objects at family who irritated her.  He further 
stated that depression, anxiety symptoms, and irritability 
were also reported in the New York HHS records, but they also 
included her report of euphoria and elation with behavioral 
hyperactivity, symptoms that were not seen in prior reports 
found in her claims file.  The examiner further stated that, 
if that symptom report were considered valid, then it was his 
opinion that the veteran's depression could be part of a 
bipolar disorder as suggested in the psychiatric evaluation 
from New York.

The examiner had consulted with a Board Certified 
Psychopharmacologist at the Salisbury VA Medical Center, who 
indicated that while Atenolol was less likely than other beta 
blockers to precipitate depression, such an event was 
possible, though depression typically remitted when the 
medication was withdrawn.  The examiner knew of no instances 
of a bipolar disorder that had been reported to be 
precipitated by use of beta blockers.

The examiner also stated that the etiology of the veteran's 
reported symptoms could not be stated with medical certainty, 
and therefore, what followed was speculative opinion.  Given 
the veteran's relatively consistent report of depressive 
symptoms, along with indications of irritability and elevated 
mood to at least one other set of clinicians, the current 
examiner's diagnostic impression, without the benefit of 
psychometrics, was of a bipolar disorder within which the 
depression had occurred.


The examiner opined that, if the veteran's report were taken 
at face value, the depressive episodes which she reported 
might have been precipitated by the use of Atenolol, but 
would clearly not be maintained by the medication once it had 
been withdrawn.  The veteran had also been relatively 
consistent in reporting panic and agoraphobia-like symptoms, 
which could arise from depressive disorders.  She had 
primarily reported her most disabling symptoms as lack of 
concentration and inability to work with others, the latter 
due both to anxiety as well as irritability.  Similarly, her 
inability to drive was reported to be due to anxiety/panic 
symptoms.  If the anxiety and irritability were presumed to 
arise from a bipolar depressive disorder, it was the 
examiner's opinion that it was highly unlikely for that to 
result from the administration of Atenolol.  If, however, 
those symptoms were only due to a unipolar depression (i.e. 
not bipolar) and a co-morbid panic disorder, then it might 
have been possible that the Atenolol administration 
precipitated an initial depressive episode, but it would 
still not have been likely that it would be maintained in the 
absence of the medication.  Accordingly, the examiner 
presumed that only the initial precipitation of depressive 
symptoms during the administration of medication should be 
presumed service connected, with the most debilitating 
symptoms occurring since that time involving panic/anxiety 
and symptoms of mania/irritability.

The examiner further noted that making such supposition was 
problematic, given the apparent unreliability of the 
veteran's symptom reporting, as suggested by psychometrics 
and the New York medical records.  The examiner presumed that 
the medication in question was responsible only for the 
precipitation and not the maintenance of the veteran's 
current symptoms of depression, anxiety, and irritability.  
The diagnoses under Axis I were bipolar II disorder, 
predominantly depressed; and panic disorder, with 
agoraphobia.

In March 2002 the RO requested a further review of the record 
and an additional medical opinion.  

In April 2002 the VA doctor who had examined the veteran in 
April 2000 responded to the request.  He noted that the 
veteran had received psychological testing in February 2002 
and the report was in the record.  He understood that he was 
to provide a current diagnosis and also to provide a medical 
opinion as to the severity and extent of the service-
connected aspect of the veteran's psychological state.  He 
stated that the veteran was service connected for depression 
secondary to medications for hypertension.  The history as 
provided by the veteran and also shown in her medical record 
was that she became depressed after taking medication for 
hypertension and, although she had improved, she had never 
completely recovered, and continued to have depressive 
spells.  The examiner noted that the veteran had documented 
treatment for depression in her claims file since that date.

Furthermore, medical records dated in 2001 described episodes 
of the veteran experiencing elevated mood.  It was noted that 
she had periods of "high" and mood swings that were worse 
when down.  The veteran described her highs as being elated, 
with non-stop talking and shopping sprees.  She reported 
periods of being awake for two or three days without sleep, 
decreased appetite, and increase in interests.  The diagnosis 
in the 2001 reports was "rule out bipolar disorder, onset 
age 42."  With that information in mind, and the results of 
the psychological testing and evaluation performed, the 
examiner made diagnoses of bipolar disorder, panic disorder 
with agoraphobia; and depression not otherwise specified 
secondary to medication, resolved, not found on current 
examination.  Her GAF score was 40, with marked impairment in 
social functioning, unable to work.

The examiner further commented that, from a review of the 
record and the examination, the most likely explanation of 
the veteran's present state was that of a bipolar disorder, 
that is, episodes of elevated moods and of depression.  She 
seemed to spend more time with depressive episodes than 
elevated mood, which was not unusual.  Her initial period of 
depression did seem to have occurred after Atenolol was 
prescribed, but that medication was stopped.  It was the 
opinion of the examiner that depression was either secondary 
to the medication or the first onset of her bipolar 
depression symptoms.  Based upon the fact that there was some 
reported improvement noted in the veteran's chart, the 
examiner stated that "it is as likely as not that the 
depression at that time was either due to or significantly 
caused by her medication."  With proper treatment and 
discontinuation of the medication, that depression should 
have resolved, and any further episodes of depression would 
be secondary to her bipolar disorder.  It was also the 
examiner's opinion that Atenolol did not precipitate the 
bipolar disorder.  Therefore, the examiner characterized the 
severity and extent of the veteran's service-connected 
aspects of her psychological state as "none", and opined 
that her current symptoms were related entirely to her 
current diagnosis of bipolar disorder and panic disorder.

In August 2002, VA proposed to decrease the evaluation for 
depressive disorder from 30 the then-assigned rating of 0 
percent.  The reduction was undertaken in November 2002, 
effective from February 1, 2003, with a new combined 
disability evaluation of 10 percent.  

The 2004 records also revealed that the veteran was receiving 
continued treatment and medication for hypertension.  The 
records also show that the veteran sought emergency treatment 
in May 2004 for complaints of depression with suicidal 
ideation.  When brought in her blood pressure was 149/104.  
She denied auditory hallucination.  She was seen at a mental 
health clinic at which she was admitted and hospitalized for 
approximately five days of treatment.  The initial diagnosis 
was dysthymia.  Blood pressure stabilized the next day 
measured as 119/79.  At discharge, the diagnoses were anxiety 
and depression.  

The veteran was seen as an outpatient starting in June 2004 
at a VA mental health clinic, for medication evaluation for 
diagnoses of depressive disorder and dysthymia.  She reported 
having had anxiety attacks since her depression started in 
1994, which she related to having been on Atenolol.  An 
anxiety disorder was diagnosed in late June 2004.  A record 
dated in late June 2004 reflects that the veteran's blood 
pressure reading was 116/78. 

In August 2004 records were secured from the Social Security 
Administration (SSA) which show that in May 1996 SSA awarded 
the veteran disability benefits for mood disorders, and 
determined that the disability began in January 1996.  After 
re-evaluation, in December 1997 SSA determined that the 
disability continued.  The primary diagnosis was mood 
disorders and the secondary diagnosis was anxiety related 
disorders.

Included in the records received from SSA were VA treatment 
records that show a September 1994 request for a consultation 
at a psychiatry clinic for depression that noted Atenolol had 
been discontinued for 2 to 3 months.  When seen at a 
psychiatry clinic in January 1995 she denied a prior history 
of depression or any other psychiatric problem.  She had felt 
great prior to taking Atenolol for high blood pressure.  She 
now had been on a previously prescribed medication for 4 or 5 
months and felt much better.  In January 1996 she reported 
not having taken her medication for two months.  She was not 
sleeping and had suicidal ideation. The impression was 
"Depression ++".  In March 1996 she was very sad and 
depressed, and cried without knowing why she cried.  She 
claimed that her hypertension medication caused her to be in 
that condition.  In October 1997 she was seen for follow-up 
of dysthymia.  She reported improvement in mood, sleep, and 
anxiety, but still was not back to her old self.  She stated 
that depression started three years earlier after taking 
Atenolol.

Other medical records included in the SSA records include a 
discharge summary for a period of hospitalization of 
approximately four days in May 1995 at Cumberland Hospital, 
due to problems at her job.  She reported having had prior 
outpatient therapy at Robeson County Mental Health Center.  
Symptoms on admission included nervousness, crying episodes, 
withdrawal, insomnia, and anxiety.  She was released on an 
outpatient basis and the diagnosis was major depression, 
recurrent, moderate.

At a psychiatric evaluation in May 1996 by the North Carolina 
Disability Determination Services (DDS), she reported her 
history and current symptoms.  She stated that since April 
1995 she had been having headaches all the time, as well as 
bad mood swings. The clinical findings were recorded.  The 
diagnosis on Axis I was adjustment disorder with mixed 
emotional features.

A June 1997 clinical assessment from Cardinal Clinic shows an 
initial diagnosis of major depressive disorder and panic 
disorder with agoraphobia.  The final diagnosis was bipolar 
rapid cycling, with questioned Zoloft aggravation.  She was 
to taper off that medication and begin another prescribed 
medication.  A December 1997 report from a DDS psychological 
consultant shows an impression of dysthymia/anxiety.

III.  Legal Analysis

VA will grant a total evaluation for compensation purposes 
based on unemployability when the evidence shows that the 
veteran is precluded from obtaining or maintaining any 
gainful employment consistent with his education and 
occupational experience, by reason of his service-connected 
disabilities.  38 C.F.R. §§ 3.340, 3.341, 4.16.

If there is only one such disability, it must be rated at 60 
percent or more, and if there are two or more disabilities, 
there shall be at least one disability rated at 40 percent or 
more, and sufficient additional disability to bring the 
combined rating to 70 percent.  38 C.F.R. § 4.16(a).  For 
those veterans who fail to meet the percentage standards set 
forth in 38 C.F.R. § 4.16(a), total disability ratings for 
compensation may nevertheless be assigned when it is found 
that the service-connected disabilities are sufficient to 
produce unemployability; such cases should be referred to the 
Director, Compensation and Pension Service, for extra-
schedular consideration.  38 C.F.R. § 4.16(b).

The central inquiry is, "whether the veteran's service-
connected disabilities alone are of sufficient severity to 
produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 
524, 529 (1993).  Neither non-service-connected disabilities 
nor advancing age may be considered in the determination.  38 
C.F.R. §§ 3.341, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 
363 (1993).  Thus, the Board may not consider the effects of 
the veteran's bipolar disorder, panic disorder, or anxiety 
disorder, or any other non-service-connected disabilities on 
her ability to function.

The veteran is currently service connected for hypertension, 
evaluated as 10 percent disabling, and for depressive 
disorder as secondary to medication taken for the 
hypertension, evaluated as 30 percent disabling from 
September 12, 1994, to January 31, 2003; and 0 percent 
disabling from February 1, 2003, forward.  38 C.F.R. § 4.25.  
The result is a combined evaluation of 40 percent from 
September 12, 1994, to January 31, 2003; and 10 percent 
disabling from February 1, 2003, forward.  Thus, the minimum 
schedular criteria for TDIU under 38 C.F.R. § 4.16(a) are not 
met.

In 1985, the RO assigned a 10 percent disability evaluation 
for the veteran's service-connected hypertension under 38 
C.F.R. § 4.104, Diagnostic Code (DC) 7101 (1985).  That 
diagnostic code provided for a 10 percent evaluation when 
diastolic blood pressure was predominantly 100 or more; a 20 
percent evaluation where the diastolic blood pressure was 
predominantly 110 or more with definite symptoms; a 40 
percent evaluation where the diastolic blood pressure 
readings were predominantly 120 or more with moderately 
severe symptoms; and a maximum 60 percent evaluation where 
diastolic blood pressure was predominantly 130 with severe 
symptoms.

Effective January 12, 1998, substantive changes were made to 
the schedular criteria for evaluating cardiovascular 
diseases, including hypertensive cardiovascular disease.

Under the criteria currently in effect to evaluate 
hypertensive vascular disease, DC 7101 provides that a 10 
percent disability rating is warranted when the diastolic 
pressure is predominantly 100 or more; the systolic pressure 
is predominantly 160 or more; or the minimum evaluation for 
an individual with a history of diastolic pressure 
predominantly 100 or more who requires continuous medication 
for control.  A 20 percent disability rating is warranted 
when the diastolic pressure is predominantly 110 or more, or 
the systolic pressure predominantly is 200 or more.  A 40 
percent rating is warranted for diastolic pressure 
predominantly 120 or more, with moderately severe symptoms.  
A 60 percent rating is warranted where diastolic pressure is 
130 or more with severe symptoms. 

VA regulations define hypertension as a pattern of sustained 
elevated blood pressure readings, shown on different days, of 
diastolic pressure of predominately 90 or more, and isolated 
systolic hypertension means that the systolic pressure is 
predominantly 160 or more with a diastolic pressure of less 
than 90.  38 C.F.R. § 4.104, Diagnostic Code 7101, Note 1.

The clinical evidence establishes that there is no basis for 
the assignment of an evaluation in excess of 10 percent for 
hypertension at any time from 1994 to the present time.  The 
clinical evidence simply does not reflect that the veteran's 
blood pressure readings was or are currently demonstrated by 
diastolic pressure predominantly 110 or more, or systolic 
pressure is predominantly 200 or more.  Moreover, there has 
been no evidence of any chronic functional impairment such as 
dyspnea or fatigue or any secondary heart disease resulting 
from hypertension.  Thus, the preponderance of the evidence 
is against hypertension of sufficient severity as to support 
a rating in excess of 10 percent under either the present or 
former criteria.  

In addition, the Board has previously addressed the matter of 
the propriety of the evaluations assigned for the veteran's 
depressive disorder as secondary to medication taken for the 
hypertension, which was evaluated as 30 percent disabling 
from September 12, 1994, to January 31, 2003; and reduced to 
0 percent disabling from February 1, 2003, forward.  However, 
the Board shall review the matters again and independently 
for purposes of this decision.   

The veteran's service connected psychiatric disorder has been 
characterized by the RO as major depression specifically 
linked to taking the medication Atenolol for hypertension.  
The RO has evaluated the veteran's disorder under DC 9405 
(1995) (dysthymic disorder; adjustment disorder with 
depressed mood; major depression without melancholia), and DC 
9434 (2006) (major depressive disorder).  The diagnostic 
codes and provisions relating to mental disorders were 
revised effective November 7, 1996.  See 61 Fed. Reg. 52,695-
702 (Oct. 8, 1996).  The changes included redesignation of 
section 4.132 as 4.130, and the revision of the newly 
redesignated section 4.130.  Also, the general rating formula 
for mental disorders was replaced with different criteria.  
And, in some instances the nomenclature employed in the 
diagnosis of mental disorders was changed to conform to 
DSM-IV, which replaced DSM-III-R.

Where the rating criteria are amended during the course of 
the appeal, the Board considers both the former and the 
current schedular criteria because, should an increased 
rating be warranted under the revised criteria, that award 
may not be made effective before the effective date of the 
change.  See VAOPGCPREC 7-2003 (Nov. 19, 2003); VAOPGCPREC 3-
2000 (April 10, 2000); 38 U.S.C.A. § 5110(g); 38 C.F.R. 
§ 3.114.

Under the regulations effective prior to November 7, 1996, 38 
C.F.R. § 4.132, DC 9405, a 100 percent evaluation requires 
that attitudes of all contacts except the most intimate be so 
adversely affected as to result in virtual isolation in the 
community and there be totally incapacitating psychoneurotic 
symptoms bordering on gross repudiation of reality with 
disturbed thought or behavioral processes (such as fantasy, 
confusion, panic, and explosions of aggressive energy) 
associated with almost all daily activities resulting in a 
profound retreat from mature behavior.  The veteran must be 
demonstrably unable to obtain or retain employment.

A 70 percent evaluation is warranted where the ability to 
establish or maintain effective or favorable relationships 
with people is severely impaired and the psychoneurotic 
symptoms are of such severity and persistence that there is 
severe impairment in the ability to obtain and retain 
employment.

A 50 percent rating requires that the ability to establish or 
maintain effective or favorable relationships with people be 
considerably impaired and that reliability, flexibility, and 
efficiency levels be so reduced by reason of psychoneurotic 
symptoms as to result in considerable industrial impairment.

A 30 percent evaluation is warranted when there is definite 
impairment in the ability to establish or maintain effective 
and wholesome relationships with people and psychoneurotic 
symptoms resulting in such reductions in initiative, 
flexibility, efficiency, and reliability levels as to produce 
definite industrial impairment.

A 10 percent evaluation is warranted when there are less than 
the criteria for the 30 percent, with emotional tension or 
other evidence of anxiety productive of mild social and 
industrial impairment.

Under the revised general rating formula for the evaluation 
of mental disorders, 38 C.F.R. § 4.130, Diagnostic Code 9434, 
effective November 7, 1996, a major depressive disorder is 
rated as follows:

Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name 
warrants an evaluation of 100 percent.

A 70 percent evaluation is warranted when there is 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work- like setting); inability to establish and 
maintain effective relationships.

A 50 percent evaluation is warranted when there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 30 percent evaluation is warranted when there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).

A 10 percent evaluation is warranted when there is 
occupational and social impairment due to mild or transient 
symptoms with decrease work efficiency and ability to perform 
occupational tasks only during periods of significant stress, 
or; symptoms controlled by continuous medication.

The Global Assessment of Functioning (GAF) is a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) 
(quoting from DSM-IV).  A GAF score is highly probative, as 
it relates directly to the veteran's level of impairment of 
social and industrial adaptability, as contemplated by the 
rating criteria for mental disorders.  See Massey v. Brown, 7 
Vet. App. 204, 207 (1994).  A GAF score of 31-40 denotes some 
impairment in reality testing or communication, or major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking, or mood.  Id.  A GAF score of 
41-50 denotes serious symptoms, or any serious impairment in 
social, occupational, or school functioning.  Id.  A GAF 
score of 51 to 60 denotes moderate symptoms, or moderate 
difficulty in social and occupational functioning.

For the period from September 12, 1994 (the effective date of 
the award of 30 percent for depressive disorder) through 
November 6, 1996 (the last date the former regulations for 
mental disorders were in effect), the evidence of record does 
not reflect that the an evaluation in excess of 30 percent 
was warranted as considerable psychiatric impairment was not 
shown during that time.  The medical evidence, including the 
November 1995 and July 1996 VA examination reports, 
essentially revealed that the veteran exhibited mild to 
moderate degrees of disability in terms of social and 
occupational functioning.  Furthermore, with respect to her 
employment, the information from her former employer revealed 
that she was granted family medical leave in April 1995 and, 
when the leave had expired, she voluntarily quit the job.  
There is no objective evidence of record that the veteran was 
occupationally impaired due solely to symptoms associated 
with her service-connected depressive disorder.  In fact, in 
May 1996, SSA awarded the veteran disability benefits for 
mood and anxiety disorders, non-service connected disorders, 
and determined that the disability began in January 1996, 
after the veteran had already stopped taking Atenolol.  Based 
upon the foregoing, there is no basis for concluding that the 
veteran's depressive disorder linked to taking Atenolol, was 
productive of more than "definite" social and industrial 
impairment during the period in question.  Therefore, a 30 
percent disability evaluation was warranted under the 
regulations in effect prior to November 7, 1996.  

With regard to the period from November 7, 1996, to January 
31, 2003, the Board must consider the former and revised 
versions of the criteria to determine which is more favorable 
to the veteran.  Applying the "old" and "new" criteria in 
determining whether entitlement to an evaluation in excess of 
30 percent for the service-connected depressive disorder is 
warranted, the Board notes that neither "considerable" 
social and industrial impairment, nor occupational and social 
impairment with reduced reliability and productivity due to 
symptomatology associated with depressive disorder are shown.  
A medical report in February 1997 showed that the veteran's 
mood was depressed, to a degree characterized as mild.  In 
March 1997, it was noted that she was doing well and was not 
suicidal or homicidal, her concentration was good, and her 
judgment and short-term memory were good.  In June 1997, her 
symptoms had increased in severity according to the private 
medical record from the Cardinal Clinic, which indicated that 
her remote and recent memory and judgment were impaired, her 
attention and concentration was severely distractible, and 
she had some suicidal/ homicidal ideations.  This appeared to 
be a temporary flare-up since subsequently, on VA examination 
in December 1997, her recent and remote memory were good, her 
insight and judgment were adequate, and her GAF score was 58, 
indicative of moderate symptoms.

The veteran was clinically assessed with a GAF score of 50 in 
October 1999 and April 2000, but it appears that those scores 
are not well supported by the evidence contained in the 
reports.  At each examination, her insight, judgment, and 
intellectual capacity appeared to be adequate.  There were no 
indications of suicidal ideation or obsessional rituals, or 
evidence that she had no friends or was unable to keep a job.  
In September 2001 her GAF score was elevated to 60.  It was 
noted that her speech and thought were unremarkable and her 
memory was intact.  Thus, the Board concludes that the 
symptoms described in the 1997-2001 medical reports, noted 
above, do not approximate the criteria under either the old 
or the new version of the regulations to warrant an increased 
evaluation to 50 percent for a depressive disorder during the 
period in question.  The Board finds that the veteran's 
symptoms during the applicable time period approximated the 
criteria for a 30 percent evaluation under both the former 
and revised versions of the regulations, and that that a 
disability evaluation in excess of 30 percent for the 
depressive disorder from November 7, 1996, to January 31, 
2003, under either the former or the revised version of the 
pertinent regulations, is not warranted.

Significantly, in February 2002, the veteran's diagnosis was 
changed to bipolar II disorder, predominantly depressed; and 
panic disorder, with agoraphobia.  In April 2002 a VA 
examiner confirmed that the veteran no longer suffered from a 
depressive disorder as secondary to taking medication for 
hypertension (Atenolol).  However, the veteran continued to 
receive compensation for her service-connected depressive 
disorder until January 31, 2003.  The Board notes that, from 
February 6, 2002, forward, the veteran did not meet the 
criteria for an increased evaluation in excess of 30 percent 
for her depressive disorder under the former or the revised 
regulations, due to the April 2002 VA examiner's opinion that 
the severity and extent of the veteran's service-connected 
psychological state was "none", that is, no longer 
manifested to a compensable degree.

In essence, from February 1, 2003, forward (and in fact prior 
to that time, as previously indicated), the competent medical 
evidence showed that the depressive disorder secondary to 
medication for the service- connected hypertension had been 
resolved, the RO properly reduced the evaluation for the 
service-connected depressive disorder to zero percent.

Under the regulations prior to November 7, 1996, a zero 
percent evaluation is appropriate where there are neurotic 
symptoms which may somewhat adversely affect relationships 
with others but which do not cause impairment of working 
ability.  Under the revised version of the regulations on and 
after November 7, 1996, a zero percent evaluation is 
warranted where a mental condition has been formally 
diagnosed, but symptoms are not severe enough either to 
interfere with occupational and social functioning or to 
require continuous medication.

As for entitlement to a compensable evaluation on and after 
February 1, 2003, as a factual matter, because the medical 
evidence shows that the veteran no longer suffers from 
objectively observable manifestations of the depressive 
disorder for which she is service connected, a compensable 
evaluation is not warranted from that date forward.

The analysis therefore progresses to the "subjective 
standard" under 38 C.F.R. § 4.16(b).  The Board must 
determine whether the veteran is unemployable due to her 
service-connected disabilities, regardless of their 
relatively low schedular ratings.  This regulation provides 
that the established VA policy is that "all veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated as totally disabled."  However, in such cases, in 
order for the veteran to prevail on a claim based on 
unemployability, it is necessary that the record reflect some 
circumstance which places the claimant in a different 
position from other veterans with the same rating.

Initially, the Board notes that the veteran does not 
primarily contend that service-connected hypertension has 
played any major role in terms of her employability, nor does 
the evidence of record reflect that this service-connected 
disorder has resulted in frequent or any hospitalizations, 
nor is there any showing that it markedly interferes with 
employment.

In this case again, the Board finds that the most significant 
and probative evidence of record consists of the February 
2002 record in which the veteran's diagnosis was changed to 
bipolar II disorder, predominantly depressed; and panic 
disorder, with agoraphobia, and the April 2002 VA examination 
report in which he examiner determined that the veteran no 
longer suffered from a depressive disorder as secondary to 
taking medication for hypertension (Atenolol).  

The veteran has not worked since 1995, and has been in 
receipt of SSA benefits since 1996 due to mood disorders and 
an anxiety disorder, neither of which is service-connected 
for VA benefits purposes.  Her only service-connected 
psychiatric disorder consists of service connection for 
depression which is specifically etiologically linked to the 
medication, Atenolol, which prescribed for the veteran's 
hypertension in approximately 1994 to 1995.  However, 
clinical records clearly establish that by the end of 1995, 
if not months earlier, the veteran had stopped being 
prescribed that medication, was not then taking it, and never 
took it again.  As was pointed out by a VA doctor in 2002, 
while depression may have initially manifested secondary to 
taking the aforementioned medication or just coincident with 
the onset of the initial bipolar depressive symptoms, with 
treatment and upon discontinuance of the precipitating 
medication, the depression which was specifically linked to 
the taking of that medication should have resolved.  
Accordingly, it was the examiner's opinion that any further 
depression was secondary to currently diagnosed bipolar 
disorder and panic disorder with agoraphobia.  The examiner 
distinctly stated in 2002 that the veteran had no current 
impairment attributable to the service connected psychiatric 
disorder.  

In effect, the evidence indicates that while the veteran's 
taking of Atenolol for hypertension in 1994 and 1995 may have 
precipitated the onset of a depressive disorder (as was 
recognized by VA by virtue of the grant of service connection 
for that disorder and the assignment of a 30 percent 
evaluation until January 31, 2003),  in the absence of taking 
that medication the disorder could not be maintained, unless 
some other (non-service-connected) disorder were present.  In 
2002, other non-service-connected psychiatric disorders, 
diagnosed as bipolar disorder and panic disorder with 
agoraphobia, were identified and these disorders were 
implicated by medical professionals and clinical records as 
the source of the veteran's social and industrial impairment, 
particularly her unemployability.  

As noted in the Introduction, the veteran has sought to have 
service connection established by VA for bipolar disorder and 
panic disorder with agoraphobia, and that matter remains 
pending (not at the Board) as, although those claims were 
denied by the Board in March 2005, that decision has been 
appealed and awaits resolution by the Court of Appeals.  
However, in the interim, those disorders are not service-
connected, and the record establishes that it is those 
disorders which significantly and overwhelmingly affect the 
veteran's employabilty.  Overall, the evidence of record in 
this case does not support the veteran's contention that her 
service-connected disabilities, in and of themselves, are of 
such severity as to preclude her participation in all forms 
of substantially gainful employment.

The Board therefore concludes that the preponderance of the 
evidence is against the veteran's claim that her service-
connected disabilities render her unable to obtain or retain 
substantially gainful employment.  38 C.F.R. §§ 3.3.40, 
3.341, 4.16.  The evidence is not so evenly balanced that 
there is any doubt as to any material issue.  38 U.S.C.A. § 
5107(b); Gilbert, supra.  Accordingly, a TDIU rating is not 
warranted.


ORDER

Entitlement to a total disability evaluation for compensation 
purposes based upon individual unemployability is denied.



_________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


